DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 incorrectly depends on itself and such dependency should be removed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 19, 25, 30, 31, 32, 34, 35, 36, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the device comprises “an internet”,  “database”, “an e-website media”, “private e-merchant account interface”, and “coupons” which are not .
The Examiner notes that the specification broadly mentions many of the claimed concepts and does not go into detail on how they are actually performed or created.  For example, the limitations regarding exchanging of data with ATM, merchant accounts, point of sale terminals, EMV are not explained in the specification but merely mentioned, which raises concerns of possession of some of the claimed limitations as well, as such amendments do not appear to be supported by the original specification.
Appropriate clarification/ correction is requested.

Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble of claim 1 (line 1) refers back to “claim 1” which is improper and should be deleted as a claim cannot depend on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 8, and 19-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrett (US 20100260388) in view of Zellner et al. , Keresman, III et al., and Lovett, as discussed in the previous Office Action.
Garrett teaches a mobile phone, interpreted as functioning as an electronic card, communicating with the internet that is capable of loading cards, performing transactions, having a simulated keyboard, and security code input (abstract+). Though silent to the specific icons for apps and books and media, the Examiner notes such limitations are known and conventional on a smartphone with internet connectivity, for the user experience.  Garrett teaches biometrics (FIG 9) and PIN/ password (FIG. 4).Power is taught for phones (FIG. 16)  Garrett is silent to the scroll bar, similar to the credit display, page bar.  As Garrett teaches a smartphone, the recitations about an e-website for apps and information is obvious in light of the internet connectivity of the smartphone.  This device looks similar to a credit card but may be larger, as recited by Applicants claim.

	A display is taught (FIG. 1C+) for card selection.  The inclusion of specific data with the display for selection, such as an icon or graphic or text for selection is within the ordinary skill in the art to provide user information.  Zellner et al. teaches taking the appearance of the selected card and mimic its functions (FIG.   2A+).  Paragraph [0051] + teaches updating account and 
	Though silent to a page bar, FIG. 1A+ shows a scroll that tis able to scroll down and providing a list to selected from a plurality of cards.  It would have been obvious to have a page bar as an alternative means of having a user interface to select a plurality of cards, such as for design variations, aesthetics, alternative visual interfaces, preferences, convenience, as merely provided an alternative user interface configuration for card selection is within the ordinary skill in the art.  It would have been obvious that the changeable information include identifiers and interfaces in order to select the card desired.  
Zellner et al. teaches (FIG. 12) the use of a PDA/phone displaying the card for additional electronic commerce capabilities, but is silent to an apps store interface.  However, the use of an apps store interface on a phone is an obvious expedient for known connections to known resources and its inclusion would have been obvious for such expected results.  Also, a phone is known to have an apps store interface in order to access the apps store and a text messaging interface as a known component of cellular phones/ PDA.  Zellner et al. teaches a speaker (paragraph [0055] +).
The interchangeable information received is card information which is retrieved using wireless interface/ internet (FIG. 11+ and as discussed above).
Keresman, III et al. teaches icons/ buttons (22+).  Given the teachings of touch screens above, and known in the art it would have been obvious to combine the teachings and use such icons/ buttons as part of the touch screen for ease of use, reduction in wear, etc. for expected results.

Prior to the effective filing date it would have been obvious to combine the teachings to consolidate accounts.
The Examiner notes that the structure of claim 1 has been recited above (card with wireless tech, internet connectivity, interface, etc.,) and the plurality of various uses for the card that are recited are merely intended use/ functions that are not limiting of the structure and thus not patentable distinguishing.  
Re claim 2, the Examiner notes that given an internet connected phone, launching an application/ software for a website is known in the art for internet connectivity.
Re claim 5, as discussed above, a plurality of cards and card data is stored, including coupon and accounts.  Icons have been discussed above and are custom based on which ones the user has.  Information is displayed, as is known and conventional in the art and can be used for identification.
Re claim 8, touch sensitive screens are taught by the prior art (the buttons of Keresman, III, the phone of Garrett, etc.).  The smartcards and phone have a processor and a server is interpreted as used for internet transactions.  It is unclear how a card comprises a server, but the Examiner interprets that the claim limitation means the card has a processor and connects to a server (can).
Re claim 19, the Examiner notes that limitations on the appearance of icons is a matter of design variation well within the ordinary skill in the art.  Motion/ sound/ lighting/ imagery on a display is an obvious matter of design variation.

Re claim 21, FIG. 2 of Lovett for example teaches scrolling through accounts generally.  
Re claim 22, use of an ATM card has been discussed above, as has mimicking the display, wherein wireless technologies are interpreted as part of the connectivity.
Re claims 23-24, as discussed above a plurality of accounts are accessed via the card.  
Re claims 25-27, the use of different types of accounts is obvious based on the intended use/ accounts of the user.  Having different accounts for different types of purchases is well known based on the intended use of the card. 
Re claim 28, FIG. 8 of Garrett teaches medical cards.
Re claim 29, the limitations have been discussed above such as passwords, PIN, etc. as known in the art for verification.  
Re claim 30, Garrett teaches encrypted format PIN and passwords being stored therein (paragraph [0046] +).  Lovett teaches (paragraph [0047]+) the use of encrypting CVV code and how a PIN (entered by the keypad) is used to compute the encrypted CVV code, which is interpreted as an encrypted keyboard interface with verification as it relates to encrypted CVV codes.  Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 31, Zellner et al. teaches a speaker (paragraph [0055] +).
Re claim 32, paying the bills using the keyboards/ buttons as discussed above is interpreted as text pay apps.  Nonetheless, text based payments on a phone are obvious and well known in the art for convenience.

Re claim 37-39, the limitations have been discussed above.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The Applicant did not argue the merits of the prior art rejection.  Further, the Examiner notes that device claims are distinguished over prior art based on the recited structure of the device, not the functions or their intended use.  The current claims are drawn to a wireless e-card device, and then is recited being used for a plurality of different purposes, but there is no sufficient distinguishing structure, but merely recitations drawn to function or intended use of the device which is not patentable.  Specific structure should be recited to overcome prior art structures without introducing new matter that was not supported by the originally filed specification.  
Further, the Examiner notes that the claims are replete with limitations drawn to things not taught in the specification, as rejected above the re the 112 rejection.  Claimed limitations needs to be supported by the specification.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887